Citation Nr: 1015573	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, claimed as depression, to include 
on a secondary to degenerative disk disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Salt Lake City, Utah regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

In April 2009, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Salt Lake City, Utah.  A 
transcript of that hearing has been associated with the 
claims file.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2009.   Upon review, the Board remanded for 
the collection of additional records, provision of additional 
notice (specific to the claim for PTSD), and the provision of 
VA examinations. 

The issues of entitlement to service connection for an 
undiagnosed (Gulf War) illness, service connection for 
tinnitus, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss have been raised by the 
record (see materials submitted by the Veteran in December 
2009), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and 
for a psychiatric disorder other than PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative 
disease of the thoracolumbar spine.

2.  The Veteran is not shown to have a current back 
disability due to any event or incident of his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2005, which informed him 
of the requirements needed to establish entitlement to 
service connection.  In November 2007, he received additional 
notice of these elements.  In accordance with the 
requirements of VCAA, the letters informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  

The Veteran also was informed in a March 2006 letter as to 
how an appropriate disability rating and effective date would 
be assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
December 2007 and September 2009, the Veteran received VA 
examinations; his file was reviewed again for the provision 
of a medical opinion in October 2009.  The 2007 and 2009 
examinations, based on the reports provided by the examiner, 
included review of his claims file.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

As noted above, this case was remanded for the provision of 
an additional VA examination for a back disability.  The 
additional examinations were conducted in September and 
October 2009.  Thus, the Board finds that, in regard to the 
issue decided herein, all actions and development directed in 
the earlier remand have been completed.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).  

Service Connection Claim

The Veteran seeks service connection for a back disability, 
and alleges that he experienced chronic back problems after 
injuring his back in 1989 by falling aboard the U.S.S. 
Dahlgren.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim.  

While the record reflects that the Veteran was diagnosed with 
back pain subsequent to a fall experienced during service, 
and has a current diagnosis of degenerative disease in the 
thoracolumbar spine, the preponderance of the competent 
(i.e., that which is informed and probative) evidence of 
record  linking any current disability to his period of 
service is against the claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has been diagnosed as having degenerative disease 
of the thoracolumbar spine.  His service treatment records 
reflect that he was not observed to have any back problems at 
the time of enlistment in October 1987, but experienced back 
tenderness/pain in the thoracic area in April 1989.  The 
records specifically show that he reported to the medical 
department of the U.S.S. Dahlgren with complaints of two (2) 
months of back pain, describing the pain as beginning after 
he fell.  The record also reflects that the Veteran reported 
a history of being run over by a car at age 13.

The April 1989 treatment note shows that his spinal column 
appeared normal and that he was advised to receive an x-ray 
to rule out injury to a vertebral disc.  A few days later, 
the Veteran was seen at the Norfolk Naval Shipyard Clinic; 
the record reveals that he received radiologic examination of 
his thoracic spine, but there were no objective findings of 
injury.  His service treatment record further reflects that, 
in November 1991 he was found to be physically qualified for 
release from active duty; although the Veteran wrote on a 
concurrent self-report of medical history that he was treated 
for a "back problem after falling down," he indicated (by 
checking "no") that he was not experiencing recurrent back 
pain.  

In September 1993 the Veteran was evaluated at a private 
facility for a psychiatric disability.  He received a full 
physical examination, but the record does not reflect any 
complaints of back or neck pain.  The record does reflect 
that, while the Veteran was providing a medical history, he 
stated that he had been hit by a car at age 13 and in 1992 
had wrecked his motorcycle.

The Veteran's brother-in-law, a physical therapist, submitted 
a letter dated September 2009 stating that he evaluated the 
Veteran in late 1995 for complaints of neck and back pain, 
primarily in the thoracic spine region.  The brother-in-law 
stated that he thought the Veteran was experiencing some 
alignment issues and referred him to a private hospital. 

The Veteran was seen at the private hospital by Dr. C.A. in 
January 1996 and received x-ray examination of his thoracic 
spine.  The x-rays revealed an old, subtle compression of the 
T9 vertebral body without any subluxation; the Veteran told 
the radiologist that he experienced a compression fracture 
"some time ago."

In November 1996, the Veteran sought treatment from a private 
chiropractic practice.  He reported on a June 1997 treatment 
note that he experienced an injury to his back after lifting 
and moving heavy objects.

In February 1998, the Veteran was seen for VA psychiatric 
treatment in Reno, Nevada and reported experiencing "chronic 
back pain with bulging discs."

In October and November 2002, the Veteran was evaluated at a 
private chiropractic practice for a June 2002 on-the-job 
injury resulting in pain in the thoracic area, cervicalgia, 
and muscle spasm.  The treatment notes describe the injury as 
joint dysfunction at T3-T10.

In January 2005 the Veteran was evaluated at another private 
chiropractic practice for complaints of back and neck pain 
due to "various old injuries and an old compression fracture 
of T9."  The treatment notes identify L1 as an "area of 
significant previous trauma."

In July 2005, the Veteran reported for VA treatment of back 
and neck pain, stating that he experienced a slipped disc in 
February.  During a July 2005 VA psychiatric evaluation, the 
Veteran reported being run over by a car at age 13, falling 
down a ship hatch in the military at age 28 (the Board notes 
that, according to the service treatment records, he was 26 
at that time), and crashing his motorcycle at age 33.

An August 2005 VA treatment record states that the Veteran's 
back pain was probably related to degenerative joint disease 
or herniated disc and requests MRI of the spine.  An August 
2005 report of MRI examination of the back notes that the 
Veteran had a history of trauma, sustaining fractures, and 
was experiencing chronic low back pain; the report did not 
provide any specific details of the trauma.  The MRI of the 
lumbar spine showed that the Veteran had desiccation and loss 
of height of the L1 through L4 intervertebral discs; he was 
diagnosed with L2/3 left lateral disc protrusion with contact 
on the L3 nerve root.  The thoracic spine MRI revealed 
multiple small disc protrusions without evidence of 
significant stenosis or cord signal abnormality.

A September 2005 VA neurology consult observes that the 
Veteran reported his lumbar issues began in 1988 with back 
pain; the treatment note states that the history of trauma 
includes a fall in the military in 1988.  He was diagnosed 
with multilevel degenerative changes of his spine with L5 to 
S1 radiculopathy.

In March 2006 the Veteran was seen again by VA for complaints 
of low back pain and he was observed to have a history of 
"L2-3 fracture" and "thoracic L9-11." 
A July 2007 VA primary care treatment note reflects that the 
Veteran reported neck pain, stated a history of neck and back 
problems since 1999, and received radiographic examination.  
The note states that the films showed mild degenerative 
changes at C5-C7 without evidence of fracture, listhesis, or 
abnormal motion.

In November 2007 the Veteran was seen by VA for pain 
management and stated that he had experienced spinal pain 
since his Navy service, for approximately 18 years.  The 
treatment note reflects that he informed the health care 
provider that he did not receive any x-rays while he was in 
service, but was told at a later date that he had a 
compression fracture.

In December 2007 the Veteran received a VA examination of his 
back and neck.  The examiner reviewed the claims file and 
provided a summary of past medical treatment.  The 
examination report shows that the Veteran told the examiner 
that, while in service, he fell head first, compressing his 
spine as he hit the back of his neck and fell on to his 
knees.  The report also indicates that the Veteran stated 
receiving chiropractic care for his back and neck beginning 
in 1991, but could not provide any records until those dated 
in 1996.  The examiner conducted physical examination of the 
Veteran and reviewed radiographic evidence of record in order 
to diagnose thoracic degenerative disc disease with strain, 
cervical multilevel degenerative disc disease with strain, 
and lumbar degenerative disc disease with strain, but no 
evidence of radiculopathy.  

Based on the evidence reflecting that the Veteran experienced 
a single injury to his neck and back while in service, but 
was after evaluated as normal (by x-ray and examination) and 
denied recurrent back pain at the time of separation from 
service, the examiner opined that any current disability was 
not likely the result of service.

Dr. C.A. saw the Veteran again in April 2009 for a 
consultation as to his neck and back pain.  The examination 
report reflects that the Veteran stated that he had 
experienced the neck and back pain since 1989-1990 when he 
was in the military.  The report provides diagnoses of 
cervical spondylosis, cervical and thoracolumbar degenerative 
disc disease, lumbar disc displacement, myofascial pain 
syndrome, neck pain, bilateral leg pain, and low back pain.  
The physician observed that a "relatively minor" old T9 
compression deformity was observed in January 1996, but did 
not provide an opinion as to how any of the current diagnoses 
manifested or whether they were related to active duty 
service.  The report notes that "these findings on MRI are 
common in the general population with or without pain 
complaints; statistically in his age group, 40-49 years of 
age, 93% of individuals have evidence of degenerative changes 
and disc bulging."

The Veteran testified before the below-signed Veterans Law 
Judge in April 2009.  The hearing transcript reflects that 
the Veteran stated that he reported experiencing back pain 
during his separation examination and seeking treatment from 
chiropractors and his brother-in-law immediately after 
discharge.

In September 2009, the Veteran was afforded another VA 
examination that also included review of the claims file.  
The examiner observed that the service treatment records 
showed a single in-service injury, after which the Veteran 
was treated and examined, resulting in no objective evidence 
of trauma.  The examination report reflects that the Veteran 
denied seeking treatment immediately after service, stating 
that he "just dealt with the pain" until being evaluated by 
his brother-in-law in 1994.  The Veteran was diagnosed with 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine.  On the basis that the record reflected no 
complaints of back injury at time of separation from service, 
a motorcycle wreck in 1992, and medical evidence of 
continuity of symptomatology only since 1996, the examiner 
stated that it was not likely that any current disability was 
the result of service.

In October 2009, the claims file was returned to the 
September 2009 reviewer since the Veteran had submitted 
additional evidence - the letter from his brother-in-law 
stating that he evaluated the Veteran in late 1995 for 
complaints of neck and back pain.  The examiner noted that, 
despite this new evidence, on the basis of the other medical 
evidence of record, his opinion remained the same. 

The Board observes that the Veteran also has submitted 
undated photographic evidence showing bruising on his left 
arm, which he stated was the result of the in-service fall.

The record reflects that the Veteran did experience back pain 
during service and did, in contrast to his statements to the 
November 2007 VA health care provider, receive treatment and 
x-rays.  As noted above, these x-rays did not show any 
evidence of injury to the spine and the Veteran's separation 
examination, in contrast to his statements to the Veterans 
Law Judge, reflects that he did not report experiencing 
recurrent back pain at time of discharge.

The Veteran has not provided any evidence of medical 
expertise and it is well-settled law that that lay persons 
are not competent to render such opinions on matters of 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Further, his account of his medical history 
conflicts with the other evidence of record:  his service 
separation examination report does not indicate that he was 
experiencing back pain at the time of separation; the letter 
from his brother-in-law and records from chiropractic 
practices reflect that he did not seek treatment until 1995 
(rather than immediately after service); a July 2007 VA 
primary care treatment note reflects he reported the history 
of neck and back problems began in 1999. 

In regard to the Veteran's statements, detailing the history 
of the alleged in-service injury to his healthcare providers, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Although the Court also has held that 
VA cannot reject a medical opinion simply because it is based 
on a history supplied by a veteran, the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  As indicated above, the Veteran has 
provided accounts of his injury and symptoms that are not 
consistent with the treatment records from his term of 
service and following his service.  

Although the Court held in Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) that VA cannot ignore a veteran's 
testimony, a veteran's personal interest may affect the 
credibility of the evidence.  The Board has examined the 
claims file in detail and observes that the Veteran has 
provided several false statements including: that he 
reported, at separation, experiencing back pain (testimony of 
April 1990); and that he did not receive any x-rays while in-
service (statement to November 2007 health care provider).  
The Veteran also has provided conflicting statements, such 
as: reporting that he sought treatment immediately following 
service (testimony of April 1990 and statement to 2007 VA 
examiner) and that he "just dealt with the pain" after 
service and did not seek treatment until 1994 (statement to 
2009 VA examiner) and that his neck and back problems began 
in 1999 (July 2007 VA treatment note); and reporting that his 
past medical history includes only the accident at age 13 and 
the in-service injury, also reporting a motorcycle accident, 
and also reporting June 1997 and June 2002 on-the-job 
injuries.

The first post-service medical evidence of record regarding a 
back disability is from 1995 and the medical opinions of 
record do not support a determination that the current back 
condition, presently diagnosed as degenerative disc disease, 
is related to any incident of service.  Read broadly for the 
purposes of suggesting a nexus, many of the private treatment 
records noted above observe that the Veteran injured his back 
in service and/or has a long-standing back condition.  
However, those statements do not directly provide any opinion 
as to etiology.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that opinions which are inconclusive 
as to the origin of a disease cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).   

The April 2009 private medical opinion, by Dr. C.A., provided 
by the Veteran is not supportive of the claim: the 
examination report does not discuss etiology and, although it 
does observe that there was radiographic evidence in January 
1996 of an "old" thoracic compression fracture, it 
identifies the Veteran's current diagnoses as very "common 
in the general population." The Court also has held that 
medical examination reports must contain not only clear 
conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Although the Court has held that a 
physician's review of the claims file is not the 
determinative factor is assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), it 
noted that a physician should have information regarding 
relevant case facts - Dr. C.A.'s opinion does not reflect 
that she was aware of the negative radiographic findings from 
1989 or that the Veteran's medical history included back 
injuries outside of service.

The only recent medical opinions of record that provide both 
clear conclusions and reasoned medical explanations, are 
those of the 2007 and 2008-2009 VA examiners.  As noted, the 
VA examiner reviewed the claims file, including service and 
post-service medical records, a physical examination of the 
Veteran, and reviewed the x-ray and MRI evidence of record.   
On these evidentiary bases, the examiner concluded that it 
was not likely that any current back disability was the 
result of the 1989 in-service injury.  Further, as the 
Veteran's account of his medical history is not credible due 
to the inconsistencies noted above, there is no competent 
evidence supporting a medical nexus between any incident of 
service and any current back disability.  As such, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Service connection for a chronic back disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

The Board observes that the Veteran stated during an October 
2007 VA mental health evaluation that he received mental 
health treatment from Davis County Mental Health immediately 
following his active duty service.  The record does not 
reflect that the RO made any attempt to obtain records from 
Davis County Mental Health.  

In regard to the claim of entitlement to service connection 
for a psychiatric disorder other than PTSD, the record 
reflects that the Veteran has been described as experiencing 
depression, anxiety, dysthymia, and a personality disorder.  
The Veteran has alleged that he experienced "problems" ever 
since his 1991 discharge, but the 2009 VA examiner stated 
that he had "difficulty" "prior to his service in the 
Navy, during his service, and after his service."  The 
examiner noted that the Veteran "has an established history 
of a personality disorder which has its origins before his 
military service," "his reports are of an initial 
development of depression symptoms as an adolescent," and he 
has "a history of reactive depression after stressful 
events."  See September 2009 examination report.  

As such, the record now raises a theory of entitlement to 
service connection for a mental health disability on an 
aggravational basis which the Board must address.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that 
the Board must address all theories of entitlement explicitly 
raised by the claimant or by the evidence of record).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. § 3.306(b).  As the 2009 mental disorders 
examination report raises the issue of entitlement to service 
connection, for a mental disorder other than PTSD, on an 
aggravational basis, the file should be returned to the 2009 
examiner (or, if unavailable, another examiner of similar 
qualifications) for a clarifying opinion.  And see 38 C.F.R. 
§ 4.2 (2009) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

In regard to the claim of entitlement to service connection 
for PTSD, the Board notes that the July 2009 remand observed 
that "with regard to the claim for entitlement to service 
connection for PTSD, the record does not disclose that the 
Veteran received specific notice of the specific requirements 
to establish that benefit sought under provisions of 38 
C.F.R. § 3.304(f)."  The Board directed that, while 
performing the other actions requested by the remand, the 
RO/AMC must ensure that the Veteran had received complete 
notice of those provisions.  

However, the record does not reflect that any additional 
notice was provided to the Veteran, either in separate 
letters or as part of the December 2009 supplemental 
statement of the case.  The Board finds that the RO/AMC did 
not adequately comply with the terms of the Board's remand 
and, as compliance with a remand is not discretionary, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA or non-VA 
medical treatment that is not evidenced 
by the current record - to specifically 
include, but not limited to, treatment 
received between November 1991 and 
September 1993 from Davis County Mental 
Health.  The Veteran must be provided 
with the necessary authorizations for 
the release of these records, and any 
other private records not currently on 
file.  The RO/AMC must then attempt to 
obtain these records and associate them 
with the claims folder.   

2.  In completing the above directive, 
the RO/AMC must provide the Veteran with 
notice of the elements of a claim for 
service connection for PTSD under the 
provisions of 38 C.F.R. § 3.304(f).

3.  The RO/AMC must arrange for a review 
of the claims file by the VA examiner who 
provided the September 2009 opinion - if 
that examiner is unavailable, the RO/AMC 
must obtain the requested review and 
opinions from another appropriate health 
care provider.  The examiner must provide 
an opinion as to the relationship between 
any current mental health disability 
experienced by the Veteran and his active 
duty service.  The RO/AMC must ensure the 
following are accomplished:

	a.  The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
review, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b.  The examiner must explain the 
basis for his 2009 opinion that the 
Veteran experienced mental health 
problems prior to service and 
provide specific diagnoses of any 
such conditions.  

	c.  The examiner must address 
whether he has any current mental 
disorder, as the direct result of 
service or as the result of in-
service aggravation, beyond the 
natural progression, of any pre-
existing condition(s).  

d.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.  

	e.  If the examiner, or other 
appropriate health care provider, 
determines that a current 
examination is required in order to 
provide a reasoned opinion, an 
examination of the Veteran should 
be conducted, to include any 
appropriate tests, and a copy of 
the examination report must be 
associated with the claims file.  
If such an examination is 
conducted, the claims folder, and a 
copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated.

4. After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
reviewer's report and any examination 
report.  If any report does not include 
sufficient detail or reasoned 
conclusions, the report must (per 38 
C.F.R. § 4.2) be returned to the health 
care provider for corrective action.

5.  Following the above-directed 
development, the RO/AMC must review and 
readjudicate the Veteran's claims.  If 
the benefits sought remain denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


